Title: From James Madison to James Leander Cathcart, 4 August 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State August 4. 1806.

I have had the honor to receive your letter of the 26 Ult, enclosing Mellimelli’s to the President, communicating his determination not to proceed to Tunis in the Brig Franklin.  You will therefore be pleased to Charter a Vessel of from one hundred to one hundred & fifty tons or thereabouts, and which may be sent to Sea without delay.  Into her you will cause to be transhipped the property on board the Franklin.  The four field pieces, carriages and apparatus, the Bureaux, Secretary and probably the log wood, as a part of it will be forwarded to Boston by a Vessel, which is to sail on wednesday next, addressed to Samuel Brown Esqr. the Navy Agent.  Should the log wood be forwarded you may present it to Mellimelli as a gift.  I enclose a letter to Mr. Brown requesting him to render you his assistance, and advance the monies which may be necessary to carry into effect the objects contemplated.  The spare tonnage may be occupied by Mellimelli, if he chuses to fill it up.  I am sorry that the events which have happended have retarded your return, but I hope they will not be permitted to exhaust your patience.  Carlo returned a week ago; and I have communicated with Mr. Clinton respecting the Turks in New York, but have not heard whether he has been able to put them in motion.  You will be careful to construct the Charter party in such manner as will bar any after-claims.  The passports of the British & French Ministers and of this Department will be furnished.  I have written to the Collector of Norfolk to ship some rice, if an opportunity offers for Boston, from the quantity intended for the Bey.  It goes, like the other articles, to the address of Mr. Brown, who will deliver them over to you on exhibiting this.  Should you be ready with the Vessel before the arrival of the Turks in New York, you need not detain her for them.  I am &c. 

James Madison

